Name: Commission Regulation (EC) No 950/2004 of 6 May 2004 amending for the 33rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: United Nations;  free movement of capital;  international affairs;  politics and public safety
 Date Published: nan

 7.5.2004 EN Official Journal of the European Union L 173/6 COMMISSION REGULATION (EC) No 950/2004 of 6 May 2004 amending for the 33rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), as last amended by Regulation (EC) No 667/2004 (2), and in particular the first indent of Article 7(1), thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 3 May 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. (2) OJ L 104, 8.4.2004, p. 110. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries shall be added under the heading Natural persons. (a) Hacene Allane (alias (a) Hassan the Old, (b) Al Sheikh Abdelhay, (c) Boulahia, (d) Abu al-Foutouh, (e) Cheib AhcÃ ©ne). Date of birth: 17 January 1941. Place of birth: El MÃ ©nÃ ©a, Algeria. Nationality: probably Algerian. (b) Kamel Djermane (alias (a) Bilal, (b) Adel, (c) Fodhil). Date of birth: 1965. Place of birth: Oum el Bouaghi, Algeria. Nationality: probably Algerian. (c) Dhou El-Aich (alias Abdel Hak). Date of birth: 5 August 1964. Place of birth: Debila, Algeria. Nationality: probably Algerian. (d) Ahmad Zerfaoui (alias (a) Abdullah, (b) Abdalla, (c) Smail, (d) Abu Khaoula, (e) Abu Cholder, (f) Nuhr). Date of birth: 15 July 1963. Place of birth: Chrea, Algeria. Nationality: probably Algerian. 2. The entry Zulkifli Marzuki, Taman Puchong Perdana, Selangor, Malaysia, date of birth: 3 July 1968; place of birth: Selangor, Malaysia; nationality: Malaysian; passport No: A 5983063; national identification No: 680703-10-5821 under the heading Natural persons shall be replaced by the following: Zulkepli Bin Marzuki, Taman Puchong Perdana, Selangor, Malaysia. Date of birth: 3 July 1968. Place of birth: Selangor, Malaysia. Nationality: Malaysian. Passport No: A 5983063. National identification No: 680703-10-5821. 3. The entry Yazld Sufaat (alias (a) Joe, (b) Abu Zufar), Taman Bukit Ampang, Selangor, Malaysia; date of birth: 20 January 1964; place of birth: Johor, Malaysia; nationality: Malaysian; passport No: A 10472263; national identification No: 640120-01-5529 under the heading Natural persons shall be replaced by the following: Yazid Sufaat (alias (a) Joe, (b) Abu Zufar), Taman Bukit Ampang, Selangor, Malaysia. Date of birth: 20 January 1964. Place of birth: Johor, Malaysia. Nationality: Malaysian. Passport No: A 10472263. National identification No: 640120-01-5529.